Citation Nr: 1600862	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-02 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for residuals of a back injury.

2. Entitlement to service connection for residuals of a head injury, to include strokes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1984.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A videoconference hearing was held on February 4, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

When the case was previously before the Board in April 2014 and August 2015 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The August 2015 remand instructed the RO to return the claims folder to the July 2014 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed back disability is related to the Veteran's service, to specifically include the fall he sustained in service.  The remand specifically states that in rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statements that he has had ongoing back pain since service (found in the July 2009 and August 2009 VA treatment records) and the April 2013 VA treatment showing that the Veteran smoked marijuana for 40 years due to back pain.  

An addendum VA opinion was obtained in September 2015.  The September 2015 VA opinion report reflects that the claimed condition is less likely than not incurred in or caused by the claimed in-serivce injury, event, or illness.  The examiner reasoned that the service treatment records do not reflect any objective evidence of a back or neck injury and the SSA records do not reflect any evidence of a back or neck injury.  The examiner further stated that from 1993 to 2003 the Veteran was employed in housing construction.  The examiner opined that if the Veteran had incurred a significant back injury in service he would not have been able to physically continue in his employment for 20 years.  The examiner further noted that employment in construction for 20 years is more than adequate to induce the current back condition.  The examiner stated that the Veteran's current back diagnoses are consistent with the normal aging process and employment in construction for 20 years.  

Clearly, the examiner failed to address the Veteran's documented ongoing back complaints since service and his statement at the April 2013 VA medical appointment that he has smoked marijuana for 40 years due to back pain.  Even more significant, the examiner indicated that there is no evidence of back or neck pain in the service treatment records.  However, a review of the service treatment records reflects that in December 1983 and February 1984 the Veteran was seen for complaints of neck pain due to trauma and was given a cervical collar.  The December 1983 service treatment record also reflects complaints of upper back pain.

The August 2015 remand also instructed the RO to return the claims file to the October 2009 VA TBI examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's TBI and/or strokes are/is related to the Veteran's service, to specifically include the fall he sustained in service.  The examiner was specifically instructed that in rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statements that he has had ongoing headaches since service (found in the October 2009 VA mental disorders examination report). 

In September 2015 a VA addendum opinion was obtained.  The September 2015 VA opinion report provides an opinion against the Veteran's claim of entitlement to service connection for residuals of a head injury, to include strokes.  However, significantly, the examiner completely failed to address the Veteran's complaints of ongoing headaches since service in rendering the opinion.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the first medical opinion (regarding the back injury claim) is based upon an inaccurate factual premise, and it does not address the Veteran's lay contentions on ongoing symptomatology since service in rendering the opinion or providing the rationale for the opinion.  With regard to the second opinion (regarding the head injury claim), the examiner did not address the Veteran's complaints of ongoing headaches since service.  Importantly with respect to this claim, there is a documented head laceration in service and complaints of ongoing headaches since service.  The opinion is inadequate because it fails to take into account the ongoing symptoms as instructed by the remand.  Therefore, a remand is required for new medical opinions based upon an accurate review of the Veteran's documented medical history and with complete rationales that take into account the Veteran's lay statements of ongoing symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file Return the claims folder to the July 2014 VA examiner/September 2015 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed back disability is related to the Veteran's service, to specifically include the fall he sustained in service.  In rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statements that he has had ongoing back pain since service (found in the July 2009 and August 2009 VA treatment records) and the April 2013 VA treatment showing that the Veteran smoked marijuana for 40 years due to back pain.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The examiner must also specifically acknowledge that contrary to the onion rationale in the September 2015 VA addendum opinion report, there are complaints and findings of neck and back problems in service in December 1983 and February 1984, and the examiner must address these medical records in rendering any opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
2.  Return the claims file to the October 2009 VA TBI examiner/September 2015 VA neurological disorders opinion examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's TBI and/or strokes are/is related to the Veteran's service, to specifically include the fall he sustained in service.  In rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statements that he has had ongoing headaches since service (found in the October 2009 VA mental disorders examination report). 

If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




